COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00407-CR


CHARLES SAMUEL BURGESS II                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                  STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

                                 I. INTRODUCTION

     A jury convicted Appellant Charles Samuel Burgess II of one count of

continuous sexual abuse of young children and one count of indecency with a

child. See Tex. Penal Code Ann. § 21.02 (West Supp. 2013), § 21.11 (West

2011).    The jury assessed his punishment at 99 years’ confinement for the



     1
         See Tex. R. App. P. 47.4.
continuous sexual abuse conviction and 20 years’ confinement for the indecency

with a child conviction. The trial court sentenced him accordingly, ordering the

sentences to run concurrently. In six issues, Burgess appeals his convictions.

We will affirm.

                            II. FACTUAL BACKGROUND

      At the time of the events at issue here, Burgess was married to Shirley.

They had recently moved from Ohio to Arlington, Texas. Their adult daughter

Sarah lived with her husband and four children in Frisco.2 Burgess and Shirley

proposed that each of Sarah’s children celebrate his or her birthday by spending

time with ―Popo‖ (Burgess) and ―Gaga‖ (Shirley) at their house in Arlington.

                             A. Amber and Burgess

      Sarah’s oldest child is Amber. For Amber’s eleventh birthday, she stayed

at her grandparents’ house for a few nights. She spent most of the trip with

Shirley, doing ―girly stuff.‖ There were times, however, when Shirley had to work,

and Amber was left alone with Burgess. One day while Burgess was looking

after Amber, he joined her in an upstairs entertainment room. Amber was sitting

down, watching television. Burgess began to massage her back. He started

near her neck and progressively moved his hands down her spine. At some

point, he reached his hand inside of her clothing and touched her female sex

      2
        To protect the anonymity of the children in this case, we will use aliases to
refer to some of the individuals named herein. See Daggett v. State, 187 S.W.3d
444, 446 n.3 (Tex. Crim. App. 2005); McClendon v. State, 643 S.W.2d 936, 936
n.1 (Tex. Crim. App. [Panel Op.] 1982).


                                         2
organ. He then removed her clothing and continued to touch her sex organ for

approximately thirty minutes until he fell asleep. Amber then escaped to a guest

bedroom, where she locked the door, put her clothes back on, and waited for

Shirley to return home. Amber did not tell Shirley what happened.

      A year later, Amber returned to her grandparents’ house to celebrate her

twelfth birthday. On the first two days of her visit, while Shirley was at work,

Burgess once again removed Amber’s clothing and used his hand to touch her

sex organ. On the second day of her visit, Burgess also kissed her on the

mouth.

      On another occasion, Burgess was at Sarah’s home in Frisco babysitting

all four of the children. Everyone was watching a movie together. Burgess sat

with Amber on the couch behind the other three children. While the movie was

playing, Burgess led Amber’s hand inside of his clothing and had her grasp his

penis. The touching lasted for the duration of the movie.

                             B. Kelsey and Burgess

      Sarah’s second oldest child is Kelsey. Kelsey took a birthday trip to her

grandparents’ house to celebrate her ninth birthday. During the visit, Shirley took

her horseback riding. Once while Burgess was alone with Kelsey, he removed

her clothing and touched her chest area. He also touched and penetrated her

sex organ with his fingers. Kelsey and Burgess played a game of ―strip Connect

4‖ during the visit. According to Kelsey, the game required the loser of each

round to remove an article of clothing.


                                          3
                         C. Amber’s and Kelsey’s Outcry

      Amber and Kelsey first spoke of their encounters with Burgess by telling

their friend, Heather.   The girls made Heather promise not tell anyone, but

Heather eventually told her mother, who then told Sarah. Sarah spoke to Amber

and Kelsey individually, and each girl confirmed that the information Sarah had

received was accurate. Sarah took the girls to the Children’s Advocacy Center of

Denton, where they gave detailed accounts to a child forensic interviewer and a

sexual assault nurse.

                         III. SUFFICIENCY OF THE EVIDENCE

      In his first issue, Burgess contends that Amber and Kelsey were not

credible witnesses and that, without their testimonies, the evidence is insufficient

to sustain his convictions.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Winfrey v.

State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013). Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder. Isassi v.

State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010); see also Banda v. State,

890 S.W.2d 42, 50 (Tex Crim. App. 1994), cert. denied, 515 U.S. 1105 (1995)

(―The jury is the exclusive judge of the credibility of witnesses and of the weight

to be given their testimony.‖); Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim.




                                         4
Ohio App. 1986) (―The jury . . . could choose to believe or not believe the witnesses, or

any portion of their testimony.‖), cert. denied, 488 U.S. 872 (1988).

      As proof that the girls fabricated their testimonies, Burgess points to

portions of the record that demonstrate that the girls’ behavior—both their

general demeanor and their relationship with him—did not materially change

after their birthday visits. Specifically, he notes the following: (1) Kelsey testified

that Amber did not act differently when she returned home from her first birthday

trip, (2) Sarah testified that she did not notice any change in the girls’ behavior

that alarmed her, (3) Sarah testified that the girls’ relationship with Burgess did

not change after their birthday trips and that Amber went for her second birthday

trip without complaint, and (4) the girls’ aunt testified that she attended a family

gathering after the birthday visits and that both girls were affectionate toward

Burgess. Burgess argues that this evidence is inconsistent with allegations that

he maintained a sexual relationship with the girls.         But the jury heard this

evidence, and it heard Amber and Kelsey’s testimonies describing the sexual

encounters. After hearing and weighing all the evidence, the jury apparently

resolved any inconsistencies in favor of the State. See Banda, 890 S.W.2d at

50; Sharp, 707 S.W.2d at 614. And because Amber and Kelsey were under

seventeen years of age at the time of the sexual assaults, their testimonies, even

without corroboration, are sufficient to support Burgess’s convictions. See Tex.

Code Crim. Proc. Ann. art. 38.07 (West Supp. 2013); Sennett v. State, 406
S.W.3d 661, 666 (Tex. App.—Eastland 2013, no pet.). Because this court must


                                          5
defer to the jury on matters of the weight and credibility of evidence, we overrule

Burgess’s first issue. See Tex. Code Crim. Proc. Ann. art. 38.04; Winfrey, 393
S.W.3d at 768.

                  IV. LESSER-INCLUDED-OFFENSE INSTRUCTION

      In his second issue, Burgess argues that the trial court erred by denying

his request for a lesser-included-offense instruction on assault by contact.

      We use a two-step analysis to determine whether an appellant was entitled

to a lesser-included-offense instruction. Hall v. State, 225 S.W.3d 524, 528 (Tex.

Crim. App. 2007); Rousseau v. State, 855 S.W.2d 666, 672–73 (Tex. Crim.

App.), cert. denied, 510 U.S. 919 (1993). First, the lesser offense must come

within article 37.09 of the code of criminal procedure. Tex. Code Crim. Proc.

Ann. art. 37.09 (West 2006); Moore v. State, 969 S.W.2d 4, 8 (Tex. Crim. App.

1998). Second, some evidence must exist in the record that would permit a jury

to rationally find that if the appellant is guilty, he is guilty only of the lesser

offense. Hall, 225 S.W.3d at 536; Salinas v. State, 163 S.W.3d 734, 741 (Tex.

Crim. App. 2005); Rousseau, 855 S.W.2d at 672–73.

      Here, Burgess was charged with one count of continuous sexual assault of

young children, one count of aggravated sexual assault, and three counts of

indecency with a child. At trial, Burgess denied touching the girls’ sex organs

and Kelsey’s chest, but he said that he may have touched the girls on their hips.

Based on this testimony, Burgess argues he was entitled to a jury instruction on

the lesser offense of assault by contact because there was some evidence that a


                                         6
jury could find him guilty of that lesser offense. But before we engage in the

second step of our analysis, as Burgess requests, we must determine whether

assault by contact comes within article 37.09 of the code of criminal procedure.

See Tex. Code Crim. Proc. Ann. art. 37.09; Moore, 969 S.W.2d at 8.

      Under article 37.09(1)—the applicable subsection here—an offense is a

lesser-included offense of another offense if the indictment for the greater-

inclusive offense either: (1) alleges all of the elements of the lesser-included

offense or (2) alleges elements plus facts (including descriptive averments, such

as non-statutory manner and means, that are alleged for purposes of providing

notice) from which all of the elements of the lesser-included offense may be

deduced. Ex parte Watson, 306 S.W.3d 259, 273 (Tex. Crim. App. 2009) (op. on

reh’g). Both statutory elements and any descriptive averments alleged in the

indictment for the greater-inclusive offense should be compared to the statutory

elements of the lesser offense. Id. If a descriptive averment in the indictment for

the greater offense is identical to an element of the lesser offense, or if an

element of the lesser offense may be deduced from a descriptive averment in the

indictment for the greater-inclusive offense, this should be factored into the

lesser-included-offense analysis in asking whether all of the elements of the

lesser offense are contained within the allegations of the greater offense. Id.

      Burgess urges us to consider his testimony about touching the girls’ hips in

deciding whether he was entitled to a lesser-included instruction. But in the first

step of our analysis, we do not look to the facts presented at trial; rather, we look


                                         7
to the evidence legally required to prove the elements of the charged offenses.

See Tex. Code Crim. Proc. Ann. art. 37.09(1); State v. Meru, No. PD-1635-12,

2013 WL 6182420, at *3 (Tex. Crim. App. Nov. 27, 2013) (―The first step of the

analysis is a question of law that does not depend on the evidence presented at

trial.‖); McKithan v. State, 324 S.W.3d 582, 593 (Tex. Crim. App. 2010) (―The

relevant inquiry is not what the evidence may show but what the State is required

to prove to establish the charged offense.‖).

      Assault by contact, which Burgess contends is a lesser-included offense

here, requires that the defendant knew or reasonably believed that the

complainant would regard the contact as offensive or provocative. Tex. Penal

Code Ann. § 22.01(a)(3) (West Supp. 2013). None of the charged offenses, as

alleged, requires such proof. In other words, proof that Burgess knew the girls

would be offended by his touching, or would find the touching provocative, is not

required to prove continuous sexual assault of young children, aggravated sexual

assault, or indecency with a child. See id. §§ 21.02, 21.11, § 22.021 (West 2011

& Supp. 2013).     Because this additional fact must be proved for assault by

contact but not for the charged offenses, assault by contact is not a lesser-

included offense under article 37.09(1).3 See Tex. Code Crim. Proc. Ann. art.


      3
         And because the first part of the lesser-included-offense instruction
analysis is not satisfied, we do not need to reach the second part of the
analysis—whether some evidence exists in the record that if Burgess is guilty, he
is guilty only of the lesser offense. See Hall, 225 S.W.3d at 528; Rousseau, 855
S.W.2d at 672–73.


                                         8
37.09(1); McKithan, 324 S.W.3d at 583; Watson, 306 S.W.3d at 273; see also

Lopez v. State, No. 13-09-00523-CR, 2012 WL 256103, at *7 (Tex. App.—

Corpus Christi Jan. 26, 2012, no pet.) (mem. op., not designated for publication)

(holding that assault by contact is not a lesser-included offense of aggravated

sexual assault); Silber v. State, No. 13-05-00238-CR, 2006 WL 347167, at *2–3

(Tex. App.—Corpus Christi Feb. 16, 2006, pet. ref’d) (mem. op., not designated

for publication) (holding that assault by contact is not a lesser-included offense of

indecency with a child); Shea v. State, 167 S.W.3d 98, 106 (Tex. App.—Waco

2005, pet. ref’d) (holding that assault by contact is not a lesser-included offense

of indecency with a child); Ramos v. State, 981 S.W.2d 700, 701 (Tex. App.—

Houston [1st Dist.] 1998, pet. ref’d) (holding that assault by contact is not a

lesser-included offense of aggravated sexual assault or indecency with a child).

      Because assault by contact is not a lesser-included offense in this case,

the trial court did not err by refusing Burgess’s request for a jury instruction. See

Tex. Code Crim. Proc. Ann. art. 37.09; Watson, 306 S.W.3d at 273. We overrule

Burgess’s second issue.

                      V. TESTIMONY OF RECENT ALLEGATION

      In his third issue, Burgess complains that the trial court abused its

discretion by admitting evidence of the extraneous act of his playing ―strip

Connect 4‖ with Kelsey. He contends that because the State failed to provide

him with adequate notice of its intent to introduce the extraneous act, the trial

court should have excluded the evidence.


                                         9
          Article 38.37, section 3 of the code of criminal procedure provides that a

defendant who requests notice of the State’s intent to introduce extraneous acts

during the State’s case-in-chief is entitled to notice ―in the same manner as the

state is required to give notice under Rule 404(b).‖ Act of May 24, 2005, 79th

Leg., R.S., ch. 728, § 4.004, 2005 Tex. Gen. Laws 2188, 2192 (amended 2013)

(current version at Tex. Code Crim. Proc. Ann. art. 38.37, § 3 (West Supp.

2013)). Rule 404(b) requires that the State ―give reasonable notice in advance of

trial.‖       Tex. R. Evid. 404(b).   ―The purpose behind the notice provision is to

adequately make known to the defendant the extraneous [acts] the State intends

to introduce at trial and to prevent surprise to the defendant.‖ Martin v. State,

176 S.W.3d 887, 900 (Tex. App.—Fort Worth 2005, no pet.). We review a trial

court’s ruling as to the admissibility of extraneous acts under an abuse-of-

discretion standard. See Mitchell v. State, 931 S.W.2d 950, 953 (Tex. Crim. App.

1996).

          Here, Burgess objected to Kelsey’s testimony that she played strip

Connect 4 with Burgess, arguing that the State did not provide him with timely

notice under article 38.37,4 but he did not request a continuance.           By not

requesting a continuance, Burgess did not preserve the issue he urges on appeal

on the basis of surprise. See Martines v. State, 371 S.W.3d 232, 249 (Tex.

App.—Houston [1st Dist.] 2011, no pet.); Martin, 176 S.W.3d at 900; Koffel v.

          4
          Kelsey did not inform the State about the game until the day before trial
began.


                                            10
State, 710 S.W.2d 796, 802 (Tex. App.—Fort Worth 1986, pet. ref’d) (citing

Lindley v. State, 635 S.W.2d 541, 544 (Tex. Crim. App. [Panel Op.] 1982)).

        Even assuming, without deciding, both that Burgess preserved error and

that the trial court abused its discretion by overruling his objection regarding the

timeliness of the notice, the record does not demonstrate that Burgess suffered

harm.    The erroneous admission of an extraneous act is a nonconstitutional

error, meaning that the error is reversible only if the appellant’s substantial rights

were affected by not receiving timely notice.       See Tex. R. App. P. 44.2(b);

McDonald v. State, 179 S.W.3d 571, 578 (Tex. Crim. App. 2005). The record

does not suggest that Burgess’s trial strategy would have changed if he had

received advanced notice that the State intended to introduce evidence of the

Connect 4 game. When prosecutors met with Kelsey in the week before trial,

she could not remember Burgess touching her sex organ or chest area. The

State provided Burgess with advanced notice of the information prosecutors

obtained during the meeting with Kelsey.         On cross-examination of Kelsey,

Burgess drew attention to the discrepancy, asking her why she could not recall

the touching in her meeting with prosecutors but could remember it at trial.

Similarly, when questioning Kelsey about the Connect 4 game, Burgess drew

attention to the discrepancy. He asked her about testifying at trial to the details

of a game that she never mentioned to anyone until the day before trial. Burgess

does not explain on appeal how his defense strategy would have differed had he

received notice of the Connect 4 evidence.          Without any explanation from


                                         11
Burgess, we cannot determine that his trial strategy was adversely affected,

much less substantially and injuriously affected, by a lack of notice, especially in

light of his cross-examination of Kelsey on the issue.        See McDonald, 179
S.W.3d at 578–79; Martines, 371 S.W.3d at 249–50.

      We overrule Burgess’s third issue.

                             VI. OUTCRY TESTIMONY

      In his fourth issue, Burgess complains that the trial court abused its

discretion by permitting the State to designate Rebecca Truette, the family

services coordinator who interviewed Amber and Kelsey at the Children’s

Advocacy Center, as its outcry witness. Burgess contends that Sarah was the

proper outcry witness because she was the first person over eighteen years of

age to whom the girls told about Burgess’s misconduct.

      In pertinent part, article 38.072 of the code of criminal procedure allows for

hearsay testimony to be admitted as substantive evidence in the prosecution of

sexual offenses committed against children under the age of fourteen, provided

that the witness was the first person, other than the defendant and who was age

eighteen or older, to whom the children made a statement about the offense.

Tex. Code Crim. Proc. Ann. art. 38.072, §§ 1(1), 2 (West Supp. 2013); Duran v.

State, 163 S.W.3d 253, 257 (Tex. App.—Fort Worth 2005, no pet.). The term

―statement about the offense‖ means ―more than words which give a general

allusion‖ of sexual abuse; rather, it means ―a statement that in some discernible

manner describes the alleged offense.‖ Garcia v. State, 792 S.W.2d 88, 91 (Tex.


                                        12
Crim. App. 1990). A trial court has broad discretion in determining the proper

outcry witness, and we will not reverse the trial court absent an abuse of that

discretion. Id. at 92.

      At trial, Sarah testified that before she took the girls to the Advocacy

Center, she asked them, individually, if ―anything bad‖ was happening to them.

Amber said that Burgess ―had been touching her private areas and that he made

her touch his as well.‖ Kelsey simply said that Burgess had been touching her.

Sarah testified that each of these conversations lasted two or three minutes.

Sarah did not press the girls for details, nor did the girls provide her with any

details.5 Sarah then took the girls to the Advocacy Center, where each girl gave

a detailed account to Truette.

      Because article 38.072 demands more than a general allusion of sexual

abuse, we conclude that the trial court did not abuse its discretion by determining

that Truette, not Sarah, was the proper person to testify as an outcry witness.

See Tex. Code Crim. Proc. Ann. art. 38.072; Garcia, 792 S.W.2d at 91–92.

Truette was the first person over eighteen years of age to whom the girls

provided a detailed account of their encounters with Burgess.          See Smith v.

State, 131 S.W.3d 928, 930–31 (Tex. App.—Eastland 2004, pet. ref’d) (holding

that trial court did not abuse its discretion by ruling that counselor at child

      5
        When asked why she did not press the girls for details, Sarah responded:
―I didn’t want to know the details really, first of all. And I just wanted to ask each
of them separately to make sure that what they were saying, you know, was the
truth. And I don’t know, I didn’t want to know what they said.‖


                                         13
advocacy center was proper outcry witness when child first told mother and

doctor that child had been performing oral sex on appellant but did not give any

other details); Sims v. State, 12 S.W.3d 499, 500 (Tex. App.—Dallas 1999, pet.

ref’d) (holding that trial court did not abuse its discretion by ruling that mother

was not proper outcry witness when child first told mother that appellant had

been touching child’s ―private parts‖ but did not give any other details); Schuster

v. State, 852 S.W.2d 766, 768 (Tex. App.—Fort Worth 1993, pet. ref’d) (holding

that trial court did not abuse its discretion by ruling that mother was not proper

outcry witness when child first told mother that appellant had touched her but did

not provide any other details). We overrule Burgess’s fourth issue.

                             VII. VOIR DIRE REMARKS

      In his fifth issue, Burgess argues that the trial court erred by not granting a

mistrial sua sponte during voir dire based on remarks from the State.

      During voir dire, a prospective juror asked the prosecutor why he chose to

specialize in crimes against children. The prosecutor responded:

            Well, when you deal with drug dealers, you deal with robbers,
      people like that. There are always circumstances where maybe
      they’ve had a—grew up in a poor neighborhood, maybe they had a
      bad family life. Unfortunately, some of the murder cases I’ve tried
      are, you know, a husband is cheating on his wife and his wife, you
      know, kills him.

             I mean, I’m not saying it’s okay. But I’m just saying a lot of
      people we deal with aren’t the savoriest of characters. And in my
      mind there’s just—there’s nothing worse than hurting a child. So
      that’s why I do these cases, because I think they’re the worst
      criminals.



                                        14
      Burgess did not object to these remarks and, consequently, did not

preserve his complaint for review. See Tex. R. App. P. 33.1(a)(1) (requiring a

timely request, objection, or motion stating the specific grounds for the desired

ruling to preserve a complaint for review); Clark v. State, 365 S.W.3d 333, 339

(Tex. Crim. App. 2012); see also Espinosa v. State, 194 S.W.3d 703, 708 (Tex.

App.—Houston [14th Dist.] 2006, no pet.) (―When appellant complains about an

improper remark by the prosecutor during voir dire, appellant must object when

the remark is made.‖).

      Without an objection at trial, Burgess argues that the trial court should

have granted a mistrial sua sponte because the prosecutor’s remarks were so

inflammatory that they deprived him of his constitutional right to a fair trial. But a

trial court has the power to declare a mistrial sua sponte only when manifest

necessity exists. See Torres v. State, 614 S.W.2d 436, 442–43 (Tex. Crim. App.

[Panel Op.] 1981). Here, the prosecutor’s general statements about those who

commit crimes against children do not rise to the level of manifest necessity for a

mistrial. See Hill v. State, 90 S.W.3d 308, 313 (Tex. Crim. App. 2002) (―Manifest

necessity exists when the circumstances render it impossible to arrive at a fair

verdict, when it is impossible to continue with trial, or when the verdict would be

automatically reversed on appeal because of trial error.‖); Torres, 614 S.W.2d at

442 (―The power ought to be used with the greatest caution, under urgent

circumstances, and for very plain and obvious causes.‖) (quoting U.S. v. Perez,

22 U.S. 579, 580 (1824)). See generally Brown v. State, 907 S.W.2d 835, 839–


                                         15
40 (Tex. Crim. App. 1995) (reviewing cases in which the court held that manifest

necessity did not exist). We overrule Burgess’s fifth issue.

                     IIX. SUPPRESSION OF ORAL STATEMENTS

      In his sixth issue, Burgess complains that the trial court erred by denying

his motion to suppress evidence of his interview with police because it was

obtained in violation of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).

      The State may not use a defendant’s statements, whether exculpatory or

inculpatory, stemming from a custodial interrogation unless it demonstrates the

use of procedural safeguards effective to secure the privilege against self-

incrimination. Id. at 444, 86 S. Ct. at 1612. Article 38.22 of the code of criminal

procedure also precludes the use of statements that result from a custodial

interrogation without compliance with its procedural safeguards. See Tex. Code

Crim. Proc. Ann. art. 38.22 (West Supp. 2013). Before an investigation reaches

the accusatorial or custodial stage, a person’s Fifth Amendment rights have not

come into play, and the voluntariness in waiving those rights is not implicated.

Melton v. State, 790 S.W.2d 322, 326 (Tex. Crim. App. 1990).

      There are at least four general situations where a suspect’s detention may

constitute custody: (1) when the suspect is physically deprived of his freedom of

action in any significant way, (2) when a law enforcement officer tells the suspect

that he cannot leave, (3) when law enforcement creates a situation that would

lead a reasonable person to believe that his freedom of movement has been

significantly restricted, and (4) when there is probable cause to arrest and law


                                        16
enforcement officers do not tell the suspect that he is free to leave. Dowthitt v.

State, 931 S.W.2d 244, 255 (Tex. Crim. App. 1996); McCulley v. State, 352
S.W.3d 107, 115–16 (Tex. App.—Fort Worth 2011, pet. ref’d). In the first three

situations, the restriction on freedom of movement must amount to a degree

associated with arrest rather than investigative detention. Dowthitt, 931 S.W.2d

at 255; McCulley, 352 S.W.3d at 116.

      Because a trial court’s custody determination presents a mixed question of

law and fact, we give almost total deference to the trial court’s ruling when the

questions of fact turn on an evaluation of credibility and demeanor. Herrera v.

State, 241 S.W.3d 520, 526–27 (Tex. Crim. App. 2007); Amador v. State, 221
S.W.3d 666, 673 (Tex. Crim. App. 2007); Johnson v. State, 68 S.W.3d 644, 652–

53 (Tex. Crim. App. 2002). But when application-of-law-to-fact questions do not

turn on the credibility and demeanor of the witnesses, we review the trial court’s

rulings on those questions de novo. Amador, 221 S.W.3d at 673; Estrada v.

State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–

53. Additionally, when, as here, the record is silent on the reasons for the trial

court’s ruling, or when there are no explicit fact findings and neither party timely

requested findings and conclusions from the trial court, we imply the necessary

fact findings that would support the trial court’s ruling if the evidence, viewed in

the light most favorable to the trial court’s ruling, supports those findings. State

v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008); Herrera, 241
S.W.3d at 527; see Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007).


                                        17
We then review the trial court’s legal ruling de novo unless the implied fact

findings supported by the record are also dispositive of the legal ruling. State v.

Kelly, 204 S.W.3d 808, 819 (Tex. Crim. App. 2006).

      Here, Burgess complains about the admission of a recorded interview he

had with Arlington police nearly a month before a warrant was issued for his

arrest.    Detective Donna Hubbard of the Arlington Police Department was in

charge of Burgess’s investigation. Early one morning, she telephoned Burgess

to ask if he wanted to come to her office to discuss the allegations made against

him. Burgess responded that he wanted to come in immediately. Detective

Hubbard knew that her partner, Detective Debbie Stansell, would have to drive

from Frisco to Arlington to attend the interview, so she scheduled the interview

for early that afternoon.

      Detective Hubbard worked out of the Alliance for Children office in

Arlington. All guests to the Alliance office had to be ―buzzed into‖ the building.

When Burgess arrived for his interview, he was buzzed in, and Detective

Hubbard met him in the building’s lobby. She then showed him to the second-

floor interview room. In the interview room, Detective Stansell joined Detective

Hubbard and Burgess.

          The detectives interviewed Burgess for approximately ninety minutes.

Neither detective advised him of his Miranda rights. At the conclusion of the

interview, he left both the room and the building without being buzzed out. Nine

days after the interview at Alliance, Detective Hubbard interviewed Burgess


                                        18
again at another location. Twenty-nine days after his interview at Alliance, she

obtained a warrant for his arrest.

      On appeal, Burgess complains that during the interview at Alliance, he was

in custody for Miranda purposes because (1) he had to be buzzed into the

building and (2) the interview room ―look[ed] like any other room where

statements are taken when a person is in custody.‖          But these facts do not

transform Burgess’s interview into a custodial interrogation. The court of criminal

appeals has held that these types of voluntary stationhouse interviews are non-

custodial:

      Where a person voluntarily accompanies police officers, who are
      then only in the process of investigating a crime, to a certain
      location, and he knows or should know that the police officers
      suspect he may have committed or may be implicated in committing
      the crime, we are unable to hold that under the circumstances such
      a person is restrained of his freedom of movement. Under those
      circumstances, he is not in custody.

Dancy v. State, 728 S.W.2d 772, 778–79 (Tex. Crim. App.), cert. denied, 484
U.S. 975 (1987); see also Oregon v. Mathiason, 429 U.S. 492, 494–95, 97 S. Ct.
711, 713–14 (1977) (holding defendant’s freedom not restricted in any way when

defendant voluntarily met detective for interview at state patrol office); Estrada v.

State, 313 S.W.3d 274, 294–95 (Tex. Crim. App. 2010) (holding defendant was

not in custody when he voluntarily submitted to questioning and was in interview

room at police station for five hours), cert. denied, 131 S. Ct. 905 (2011);

Dowthitt, 931 S.W.2d at 255 (―Stationhouse questioning does not, in and of itself,

constitute custody.‖). The fact that Burgess had to be buzzed into the building


                                         19
does not change our analysis. See Frame v. State, No. 02-05-00097-CR, 2006
WL 3627155, at *5–6 (Tex. App.—Fort Worth Dec. 14, 2006, pet. ref’d) (mem.

op., not designated for publication) (holding that defendant was not in custody

when she voluntarily went to police station for interview and was escorted to

interrogation room in restricted area); Scott v. State, 165 S.W.3d 27, 42–43 & n.6

(Tex. App.—Austin 2005) (holding that defendant was not in custody where

police questioned him in a ―secure area where the interview room was located‖),

rev’d on other grounds, 227 S.W.3d 670 (Tex. Crim. App. 2007).          Thus, the

record supports the trial court’s implied finding that Burgess was not in custody

during his interview at the Alliance office.   See Dancy, 728 S.W.2d at 778.

Because he was not in custody, his Fifth Amendment rights had not yet come

into play and the voluntariness of his statement is not implicated. See Melton,
790 S.W.2d at 326. We overrule Burgess’s sixth issue.

                                IX. CONCLUSION

      Having overruled Burgess’s six issues, we affirm the trial court’s judgment.




                                                  SUE WALKER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 9, 2014



                                       20